DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, 11, 17, and 20, the term “which” is unclear and indefinite. It is unclear and indefinite which elements “which” refers to. 
Regarding claim 1, the limitation “the respective regulating chamber” is unclear and indefinite. The term “respective” implies multiple regulating chambers, however, as seen in lines 4-5, only one regulating chamber has been claimed. It is therefore unclear and indefinite how many regulating chambers are being claimed. For examination purposes, claim 1 will be read as one regulating chamber.
Regarding claim 1, the limitation “with at least further connections in the housing, which open into at least one channel extending between the regulating chamber” is unclear and indefinite. The term between requires two elements. It is unclear and indefinite what two elements the channel is extending between.
Regarding claim 5, the limitation “the opposing regulating chambers” is unclear and indefinite. Only one regulating chamber has been claimed in claim 1 so it is unclear and indefinite how many regulating chambers are being claimed. For examination purposes, the limitation will be read as wherein the housing comprises two opposing regulating chambers - similar to claim 2.
Regarding claims 5, 15, 17, and 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the limitation “the at least one connection” is unclear and indefinite. Claim 6 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection claim 6 is referring to. For examination purposes, the limitation will be read as the respective connection opening.
Regarding claim 7, the limitation “the at least one connection” is unclear and indefinite. Claim 7 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection claim 7 is referring to. For examination purposes, the limitation will be read as the respective connection opening.
Regarding claim 8, the limitation “the at least one connection” is unclear and indefinite. Claim 8 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection claim 8 is referring to.
For examination purposes, the limitation will be read as the respective connection.
Regarding claim 8, the limitation “the connections” is unclear and indefinite. Claim 8 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection “the connections” is referring to. For examination purposes, the limitation will be read as the further connections. 
Regarding claim 8, the limitation the same side face is unclear and indefinite. Claim 1 claims two end faces and it is unclear and indefinite if claim 8 is referring back to one of the end faces.
Regarding claim 8, the limitation “the further regulating chamber” is unclear and indefinite. Only one regulating chamber has been claimed in claim 1 so it is unclear and indefinite how many regulating chambers are being claimed.
Regarding claim 13, the limitation “the one connection” is unclear and indefinite. Claim 13 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection claim 13 is referring to.
Claim 13 recites the limitation "the high pressure side" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the drive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the limitation “the connection” is unclear and indefinite. Claim 17 depends from claim 1, which claims a respective connection and further connections. It is unclear and indefinite which connection claim 17 is referring to. For examination purposes, the limitation will be read as the further connection.
Claim 17 recites the limitation "the first rotatable rotary slide valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second rotary slide support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the rotary slide valve arrangement " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    778
    798
    media_image1.png
    Greyscale

Annotated Figure 3 from Ebitsch.
Claim(s) 1-9, 11-18 and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebitsch Energietechnik GMBH (DE 202012102798; hereinafter Ebitsch).
Regarding claim 1, Ebitsch discloses:
A multi-way valve 
Please note  “for controlling a refrigerant circuit of a refrigeration system with a heat pump function” has not been given patentable weight because a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
having a housing 5
the housing (5) has two end faces (see annotated figure above) mutually opposite or assigned to each other, the two end faces (see annotated figure above) each comprise an insertion opening (see annotated figure above), the insertion opening is adjoined by a regulating chamber (see annotated figure above; see paragraph 0022)
with multi-way valve arrangements 9, 10
the multi-way valve arrangements (3, 4, 9, 10) are each insertable in the regulating chamber (see annotated figure above), wherein the multi-way valve arrangement (3, 4, 9, 10) comprises at least one base body (3, 4) and a rotary slide valve arrangement 9, 10
with a respective connection (8) in the housing 5 (see paragraph 0023)
the respective connection opens into the regulating chamber (see annotated figure above)
with at least further connections (6, 7) in the housing 5 (see paragraph 0023)
the further connections (6, 7) open into at least one channel (see annotated figure above)
Regarding claim 2, Ebitsch discloses:
wherein the housing (5) comprises two regulating chambers (see annotated figure above) aligned with a longitudinal axis of the housing 5
Regarding claim 3, Ebitsch discloses:
wherein the insertion openings (see annotated figure above) in the housing (5) are each closed by the base body (3, 4) of each multi-way valve arrangement 3, 4, 9, 10 (see paragraph 0022)
Regarding claim 4, Ebitsch discloses:
wherein the rotary slide valve arrangements (9, 10) are each driven by a respective shaft (12, 13) and the shafts (12, 13) of the multi-way valve arrangements (3, 4, 9, 10) arranged relative to each other in the housing (5) lie along a common longitudinal axis (see Figure 3)
Regarding claim 5, Ebitsch discloses:
wherein the housing (5) comprises two opposing regulating chambers (see annotated figure above), the opposing regulating chambers (see annotated figure above) are connected to two channels (see annotated figure above) arranged coaxially to the longitudinal axis of the housing 5
Regarding claim 6, Ebitsch discloses:
wherein the respective connection (8) opening into the regulating chamber (see annotated figure above) is oriented tangentially to the regulating chamber (see annotated figure above)
Regarding claim 7, Ebitsch discloses:
wherein the respective connection (8) opening into the regulating chamber (see annotated figure above) and the further connections (6, 7) provided between the two rotary slide valve arrangements (9, 10) of the multi-way valve arrangements (3, 4, 9, 10) are aligned in the same direction on the housing 5
Further regarding this limitation, the connections 6-8 are all aligned horizontally to the longitudinal axis of the housing.
Regarding claim 8, Ebitsch discloses:
wherein the housing (5) has, at least in sections, a rectangular cross-section and the respective connection (8) lying in the regulating chamber (see annotated figure above) and the further connections (6, 7) opening into the channels (see annotated figure above) are aligned with a same side face of the housing (5) and the at least one further connection (6, 7) of a further regulating chamber (see annotated figure above) is aligned with an adjacent or opposite side face of the housing 5 (see Figure 3)
Regarding claim 9, Ebitsch discloses:
wherein each multi-way valve arrangement (3, 4, 9, 10) comprises a drive which drives a shaft (12, 13) connected to the rotary slide valve arrangement 9, 10 (see paragraph 0028)
Regarding claim 11, Ebitsch discloses:
wherein the drive of the multi-way valve arrangements (3, 4, 9, 10) comprises a flat rectangular housing and a longitudinal axis of the housings of the drives is oriented differently from the lateral side of the housing (5) in which the plurality of connections (6, 7) is provided (see Figure 4)
Regarding claim 12, Ebitsch discloses:
wherein, a side surface (surface above 8 shown in Figure 3) of the housing (5) is free of connections and forms an arrangement interface 
Regarding claim 13, Ebitsch discloses:
wherein the further connection (6) leading to the regulating chamber (see annotated figure above) is arranged as an inlet for a fluid and the first multi-way valve arrangement (3, 4, 9, 10) is arranged on a high pressure side of the housing (5) in all switching positions of the rotary slide valve arrangements 9, 10 (see paragraph 0031)
Regarding “refrigerant”, as seen in MPEP 2115, the material or article worked upon does not limit an apparatus claim.
Regarding claim 14, Ebitsch discloses:
wherein the second multi-way valve arrangement (4, 10) opposite the first multi-way valve arrangement (3, 9) is arranged on a low pressure side of the housing 5
Regarding claim 15, Ebitsch discloses:
wherein the first and second multi-way valve arrangements (3, 4, 9, 10) have the same base body (3) and connection interface for a drive 12
Regarding claim 16, Ebitsch discloses:
wherein the first and second multi-way valve arrangements (3, 4, 9, 10) comprise, between the base body (3, 4) and the rotary slide valve arrangement (9, 10), a driver (see annotated figure above) rotatably driven by a shaft (12, 13) and rotatably driving a respective rotary slide valve (see annotated figure above) of the rotary slide valve arrangements 9, 10
Regarding claim 17, Ebitsch discloses:
wherein the first multi-way valve arrangement (3, 9) is insertable into the regulating chamber (see annotated figure above) and the further connection (6) designed as an inlet, is pressurizable and the fluid is transferred into one or both channels (see annotated figure above) and the rotary slide valve arrangement (9) of the first multi-way valve arrangement (3, 9) is formed by a first rotatable rotary slide valve (9) and a second rotary slide support (see top driver in annotated figure above)
Regarding “refrigerant”, as seen in MPEP 2115, the material or article worked upon does not limit an apparatus claim.
Regarding claim 18, Ebitsch discloses:
wherein the rotary slide valve arrangement (10) of the second multi-way valve arrangement (4, 10) is configured for a flow direction of the fluid from the two channels (see annotated figure above) to the regulating chamber (see annotated figure above) and acts first on a second rotary slide support (see bottom driver in annotated figure above)
Regarding “refrigerant”, as seen in MPEP 2115, the material or article worked upon does not limit an apparatus claim. 
Regarding claim 20, Ebitsch discloses:
wherein the two multi-way valve arrangements (3, 4, 9, 10) are transferable into up to six different switching positions (see paragraphs 0011 and 0012)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebitsch in view of Sheppard et al. (U.S. 2017/0254604).
Regarding claim 10, Ebitsch discloses the invention as essentially claimed, but fails to disclose wherein the first and second multi-way valve arrangements are drivable by a common control.
Sheppard teaches a dual fluid valve wherein first and second multi-way valve arrangements are drivable by a common control (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ebitsch to provide wherein the first and second multi-way valve arrangements are drivable by a common control, as taught by Sheppard. Doing so would allow both valves to be controlled by the same controller.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753